Battle, J. J. E. Horton sued I. C. Jackson, A. C. Thompson, and Milton Bridges for libelling him by the publication in a newspaper of the following notice: “Notice is hereby given that by order of Zion Hill Local No. 680, John F. Whorton is hereby denounced as a traitor to the order, and that he is not worthy of the confidence or respect of any member of the order. “Done by order of the Zion Hill Local No. 680, April 28, 1906. Other papers please copy. “I. C. Jackson, Pres. “Attest: A. C. Thompson, Sec.-Treas.” The defendants denied that they published or caused to be published the foregoing notice. The undisputed evidence in the case shows that they did not publish such notice or cause it to be published. But they did request the publication of the following notice: “This is to certify that John E. Horton is expelled from Zion Hill 1/ocal Union No. 680 for violation of his obligations and divulging secrets of the order. By order of Zion Hill Union No. 680, April 2, 1906. “I. C. Jackson, Pres. ‘■‘Attest: A. C. Thompson, Sec.-Treas.”' And in lieu thereof the first mentioned notice was published. In the last mentioned notice they stated that plaintiff had been expelled from a certain society for violation of his obligations and divulging secrets of the order. This was true. There was only one publication of the first -notice, and nope of the last. The court refused to instruct the jury in the trial in the case at the request of the plaintiff as follows: “You are instructed that a notice published in a paper is presumed to have been authorized by those whose names appear as subscribing to said notice. And if the defendants, Thompson and Jackson, discovered and read said notice above their respective signatures and did not correct the same in that samé public manner as it originally appeared, they, the said Thompson and Jackson, will be held as ratifying the same, and are therefore as liable, if liable at all, as if they had authorized said notice to have been printed in the first instance.” The defendants recovered judgment, and the plaintiff appealed. The two notices are entirely different and clearly distinct. To the publication of the first the defendants were not parties. When it was published, the wrong was complete, and the defendants inflicted no injury thereby, and did not thereafter add to the injury already done, and the last, being so entirely different, furnished no excuse for its publication. They had done no wrong by its publication. Why should they repair the wrong done thereby ? That should be done by the parties responsible folks existence. The court properly refused to instruct as the plaintiff requested. But appellant says if it was not -correct, the court should have given one upon the same subject which was, and cites Bruce v. State, 71 Ark. 475, to support his contention. But that case, so far as it supports such contention, has been impliedly and is now expressly overruled. See Snyder v. State, 86 Ark. 456; Allison v. State, 74 Ark. 444; Mabry v. State, 80 Ark. 349. Judgment affirmed.